Citation Nr: 1542942	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim for an increased disability rating for his service-connected Type II diabetes mellitus.

In June 2015, a private physician submitted a letter suggesting that the Veteran   was required to regulate his diet and activities in connection with his diabetes.    The Veteran indicated during his hearing that he was going to obtain an additional statement from that physician, but such a statement has not been associated with the claims file to date.  June 2015 treatment records that accompanied the letter also noted that the Veteran should return for a follow-up appointment in three months.  As any additional medical records from that physician's facility have not been requested, the Board finds that such an attempt must be made prior to adjudication of the claim.  


Additionally, the Veteran testified during his hearing that he receives ongoing treatment for his diabetes through VA.  As the most recent VA treatment records relevant to this claim are dated August 2013, updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form   for Dr. Lieser of Allina Health.  If a properly completed release is received, request all relevant records from that facility.  Additionally, update the file with any VA treatment records relevant to the Veteran's claim from August 2013 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




